Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/IB2017/050732.
The amendment filed on December 9, 2020 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on December 9, 2020 have been fully considered and in conjunction with the Examiner’s Amendment set forth below are deemed to be persuasive to overcome the rejections previously applied, as detailed below.   
 
Claim Rejections - 35 USC § 112
In view of the deletion of “decanoic acid” in claim 7, the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.

withdrawn. 

In view of the deletion of “octane” and “decane” in claim 11, the rejection of claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Newly amended claim 1 is now directed to a method of hydroxylating position ω-7 of C12-C16 fatty acids, alcohols and alkanes with a CYP450 monooxygenase having the amino acid sequence of SEQ ID NO:1.  Therefore, the rejections claims 1-13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirement have been withdrawn.   

Claim Rejections - 35 USC § 103
 Newly amended claim 1 is now directed to a method of hydroxylating position ω-7 of C12-C16 fatty acids, alcohols and alkanes with a CYP450 monooxygenase having the amino acid sequence of SEQ ID NO:1, wherein the hydroxylated product or a Kuloyo (HETEROLOGOUS EXPRESSION OF CYTOCHROME P450 MONOOXYGENASES FROM Aspergillus terreus AND Cryptococcus neoformans – form PTO-1449) and Vatsyayan (Broad substrate Cytochrome P450 monooxygenase activity in the cells of Aspergillus terreus MTCC 6324. Bioresource Technology 99 (2008) 68–75 – form PTO-892) and evidentiary support by Maseme (CYP505E3: A Novel Self-Sufficient ω-7 In-Chain Hydroxylase.  Angew. Chem. Int. Ed. 2020, 59, 10359 – 10362. – form PTO-892) has been withdrawn.

Election/Restrictions
Claim 1 is allowable. Claims 14-15, previously withdrawn from consideration as a result of an election of species requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement, as set forth in the Office action mailed on May 27, 2020, is hereby withdrawn and claims 14-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David R. Saliwanchik on February 8, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend claims 1-2 as follows: 
In claim 1, line 3,
	Replace “an” with --the--

In claim 2, line 3,
	Replace “an” with --the--

Allowable Subject Matter
Claim 1-3, 6-11, 13-15, and 19 are allowed.

Reasons for Allowance
Aspergillus terreus having 100% sequence identity to the cytochrome P450 monooxygenase of SEQ ID NO:1 of the instant application (Figure 2.2) but fails to disclose the function of hydroxylating position ω-7 of C12-C16 fatty acids, alcohols and alkanes. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652